Citation Nr: 0738172	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-37 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of right knee medial 
meniscectomy.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1987 
and from September 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for the disability in issue 
and assigned a 10 percent rating effective from July 2003.

The veteran timely requested Decision Review Officer (DRO) 
review of this claim prior to Board adjudication.  38 C.F.R. 
3.2600 (2007).  DRO review was afforded the veteran, as 
documented in the September 2004 Statement of the Case (SOC).


FINDING OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected right knee 
disability, residuals of medial meniscectomy, is 
characterized by limitation of flexion to 110 degrees with 
complaints of pain, and no more than slight instability, with 
X-ray findings of minimal to mild medial compartment 
osteoarthritis.

2.  Exercising the reasonable doubt doctrine, the Board finds 
that the X-ray evidence of arthritic changes in the right 
knee, accompanied by findings of slight but noncompensable 
limitation of extension, warrants a separate compensable 
disability rating for that knee.


CONCLUSION OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for service-connected residuals of right 
knee medial meniscectomy are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5259 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate evaluation of 10 percent 
for degenerative joint disease in the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5003, 5010 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In October 2003, March 2004, December 2004, August 2006, and 
April 2007, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The March 2004 rating decision, September 
2004 SOC, February 2005 SSOC, March 2005 SSOC, and July 2007 
SSOC explained the basis for the RO's action and provided him 
with additional 60 day periods to submit more evidence.  It 
appears that obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
See Dingess v. Nicholson, 19 Vet. App. 473, 500-01 (2006) 
(Court found that VA had fulfilled its duty to notify when 
RO, following the submission of notice of disagreement (NOD) 
regarding effective date assigned for service connection 
claim, issued an SOC that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability).

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In September 2003 the veteran submitted a claim for service 
connection for multiple disorders, including the residuals of 
a right knee medial meniscectomy.  The veteran had injured 
his right knee on June 20, 2003, and he submitted a DA Form 
2173 describing the injury, which was approved as having 
occurred in the line of duty.

When the veteran was examined by a private physician in 
August 2003 he reported that his right knee had popped out on 
him two to three times a year for the last three to four 
years.  On June 20, 2003, he had felt severe catching, 
locking, and pain on the inner aspect of the right knee, and 
a subsequent MRI showed a positive torn medial meniscus.  On 
August 28, 2003, the veteran underwent an arthroscopy of the 
right knee with partial medial meniscectomy and removal of 
loose chondral fragments.  In October 2003 he was diagnosed 
with grade III chondromalacia of the right knee by a private 
physician. 

At a November 2003 VA examination the veteran reported 
experiencing giving-way of the right knee with no effusion, 
locking, popping, or swelling.  He had flexion of 130 degrees 
with pain, and full extension with pain.  He said he had 
flare-ups of the right knee if he had to be on it for more 
than an hour, bent it more than 90 degrees, climbed stairs, 
or twisted.  March 2004 X-rays of the veteran's right knee 
were consistent with minimal to mild medial compartment 
osteoarthritis.

In a March 2004 rating decision the RO granted entitlement to 
service connection for right knee internal derangement and 
torn medial meniscus, status post surgical intervention.  A 
ten percent disability evaluation effective July 22, 2003, 
was assigned under DC 5259.  The veteran was notified of the 
decision in a letter dated March 29, 2004.

A May 2004 MRI of the right knee showed a horizontal meniscal 
tear of the posterior horn of the medial meniscus extending 
to the inferior surface.  The knee otherwise had a normal 
appearance except for truncation of the body of the medial 
meniscus.  In June 2004 the veteran submitted an NOD in which 
he stated that the May 2004 MRI results showed that his right 
knee injury was "much worse than originally thought."  The 
veteran's physical therapist for his back and right leg wrote 
in June 2004 that he required his knee brace for an extended 
period of time but did not need it towards the end of 
therapy.  The veteran wrote in October 2004 on his Form 9 
that he wore a large, heavy brace on the right knee that he 
would need for the rest of his life.

January 2005 X-rays of the right knee were normal with no 
evidence of knee effusion or fracture.  At a corresponding VA 
examination the veteran noted having constant pain in his 
right knee with sitting or lying, and that the pain increased 
when walking without the brace.  He rated the pain as being 
an average in severity of eight to ten on a scale of one to 
ten.  He reported weakness, stiffness, instability, locking, 
fatigue, and a lack of endurance, and a 30 percent decreased 
range of motion with repetitive use.  Physical therapy had 
increased the strength in the knee, but the veteran said that 
it was still weaker than the left knee and he was taking four 
to eight Vicodin a day for the pain.  The veteran was unable 
to do activities such as running, gold mining, or 
backpacking.  The VA examiner opined that the veteran had no 
signs of acute distress.  Physical examination revealed 
crepitus with flexion and extension, a range of motion that 
extended to zero degrees, and flexion to 110 degrees with 
pain.  Patellofemoral grind was positive and a McMurray Test 
was negative.  The examiner diagnosed the veteran with a 
history of right medial torn meniscus repair with residual 
arthralgia of the right knee.  In February 2005 the veteran 
wrote that walking hurt his knee.

A January 2006 Physical Evaluation Board proceeding found 
that the veteran had chronic right knee pain, status post 
arthroscopic meniscectomy with no joint instability, a full 
range of motion, and chronic pain that prevented full duty 
function.  A ten percent disability percentage was 
recommended.

The veteran had a September 2006 VA examination at which he 
reported that his right knee was unstable and would give way.  
Upon examination there was no evidence of abnormal weight 
bearing, flexion was accomplished to 140 degrees with pain 
beginning at 90 degrees, and there was a loss of motion at 90 
to 140 degrees with repetitive use.  Overall the knee had 
tenderness, pain, instability, and weakness.  The veteran 
said he could not play sports and had severe limitations in 
chores, shopping, exercise, recreation, and traveling.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symtomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of appropriateness of a "staged" rating 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the veteran's service-connected right knee 
disability is rated 10 percent under Diagnostic Code 5259, 
for symptomatic removal of semilunar cartilage.  Because the 
veteran is receiving the highest disability rating available 
under DC 5259 for his service-connected left knee disability, 
the Board will evaluate his left knee disability under all 
other potentially applicable diagnostic codes.

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this case, 
the Board finds the veteran's symptoms do not reach the level 
contemplated in DC 5258 to warrant a higher rating.  January 
2005 X-rays of the right knee were normal, with no evidence 
of a knee effusion or fracture.  A May 2004 MRI of the right 
knee showed a horizontal meniscal tear of the posterior horn 
of the medial meniscus extending to the inferior surface.  
The knee otherwise had a normal appearance except for 
truncation of the body of the medial meniscus.  March 2004 X-
rays of the veteran's right knee were consistent with minimal 
to mild medial compartment osteoarthritis.  There is no 
evidence that the veteran has frequent episodes of locking, 
or that he has effusion in the joint.  Thus, the Board finds 
DC 5258 does not assist the veteran in obtaining a higher 
disability rating.

Under DC 5260, a noncompensable rating is warranted where 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

In evaluating the veteran's claim, the Board notes that at 
his September 2006 examination he could flex his right knee 
to 140 degrees with pain, and to 90 degrees without pain.  At 
his November 2003 VA examination he had flexion to 130 
degrees with pain and full extension of zero degrees, and at 
his January 2005 examination he had flexion to 110 degrees 
with pain.  A review of the record shows that the veteran has 
consistently been reported with flexion greater than 60 
degrees and has not had any limitation in extension of the 
knee.  Therefore, the Board finds that DCs 5260 and 5261 are 
not applicable in this case.

The Board has also considered the veteran's service-connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable in 
this case.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's claim under DC 5257, the Board 
notes that at his September 2006 VA examination he reported 
giving-way and instability in his right knee.  On 
examination, however, there was no evidence of abnormal 
weight bearing or inflammatory arthritis.  At a January 2005 
VA examination, the McMurray test was negative.   Based on 
the foregoing, the Board finds the veteran's left knee 
disability has no more than slight instability, and thus 
would warrant no more than a 10 percent rating under DC 5257.  
However, in this instance, the Board believes that slight 
instability is already contemplated by the 10 percent rating 
under DC 5259, which provides for a "symptomatic" knee 
following removal of semilunar cartilage.  Thus, DC 5257 does 
not assist the veteran in obtaining a higher disability 
rating.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
us to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), to the effect that a separate 
rating may be granted when "none of the symptomatology . . . 
is duplicative of or overlapping with the symptomatology" of 
other conditions, and where the "symptomatology is distinct 
and separate . . . ."  (Emphasis by the Court).

In this context, the Board notes that March 2004 X-rays of 
the veteran's right knee were consistent with minimal to mild 
medial compartment osteoarthritis.  Under DC 5003, 
degenerative arthritis substantiated by X-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As noted above, the veteran is not rated under DC 5257 for 
instability of the knee. However, because we find herein that 
he has slight instability in his right knee which supports 
his present 10 percent rating under DC 5259, the Board will 
consider whether a separate rating is warranted for 
limitation of motion.  In evaluating the claim under DC 
5010/5003, described above, the Board again notes the veteran 
has never demonstrated limitation of motion warranting a 
compensable evaluation under DC 5260 or DC 5261 on 
examination.  However, under the DeLuca mandate to consider 
impairment outside the examination setting, we do find his 
consistent complaints of pain and limitation of activities to 
be credible and, resolving reasonable doubt in his favor, the 
Board finds that the veteran's level of disability meets the 
criteria for the assignment of an additional 10 percent 
rating, under DC 5010, for post-traumatic arthritis causing 
limitation of motion.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his right knee disability, other than for 
his surgery.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  The Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board concludes that an increase beyond 10 
percent is not warranted for the postoperative right knee 
disability under DC 5259.  However, we conclude, accepting 
the credibility of the veteran's complaints, and with 
application of the doctrine of reasonable doubt, that a 
separate rating of 10 percent is warranted for his right knee 
disability under DC 5010, for the documented X-ray findings 
of post-traumatic arthritis with limitation of motion due to 
pain.  Considering the claim under the Fenderson decision, 
the Board finds that both 10 percent ratings should be 
effective for the entire period from the veteran's date of 
separation from active service.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of right knee medial meniscectomy is denied.

A separate initial 10 percent evaluation for the service-
connected right knee disability, due to manifestation of 
medial compartment osteoarthritis causing pain and limitation 
of motion, is granted, subject to the regulations applicable 
to the payment of VA monetary awards.



_________________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


